Citation Nr: 1815361	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to April 12, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for a TDIU.  In May 2011, the Veteran filed a notice of disagreement (NOD) with this denial.  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In June 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO.  A transcript of the hearing has been associated with the claims file.

As regards characterization of the TDIU matter on appeal, during the pendency of the appeal, in a July 2017 rating decision, the RO, inter alia, granted service connection and assigned a 100 percent disability rating for prostate cancer, as well as awarded special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s), both effective April 12, 2017.  The Board notes that in Bradley v. Peake, 22 Vet. App. at 280, 293-94 (2008), the United States Court of Appeals for Veterans Claims indicated that a schedular 100 percent rating for a single disability or for a combination of disabilities did not necessarily render moot a claim for a TDIU, because the award of a TDIU could result in eligibility for SMC under 38 U.S.C. § 1114(s).  In this case, however, given that the Veteran has been awarded SMC under 38 U.S.C. § 1114(s), the issue of entitlement to TDIU has now been rendered moot as of April 12, 2017, the effective date of the TDIU and SMC awards.  However, as the matter of whether a TDIU is warranted prior to April 12, 2017 remains on appeal, the Board has now recharacterized the issue accordingly (as reflected on the title page).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran contends that he has been unable to work due to his service-connected disabilities and related prescribed medications.  Pertinent to the claim currently on appeal, prior to April 12, 2017, the Veteran has been service connected for ischemic cardiomyopathy, rated as 60 percent disabling; posttraumatic stress disorder (PTSD) with depressive disorder, rated as 50 percent disabling; type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling.

In connection with the claim, the Veteran was afforded a VA general medical examination in February 2011, in which the VA examiner opined that it was not at least as likely as not that the Veteran was unemployable due to his service-connected disabilities, stating that the Veteran was not disabled as far as sedentary employment.  In addition, the Veteran submitted a June 2011 letter from his VA physician, Dr. T.E.H., which opined that the Veteran "has a medical condition that has made it impossible for him to engage in gainful employment since 2009."  However, both these opinions contain no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Also, with regard to the June 2011 opinion, it is unclear as to which of the Veteran's medical conditions Dr. T.E.H. is referring to, to include whether such condition is one of the Veteran's service-connected disabilities.  Although the record includes the reports of various examinations for individual service-connected disabilities (e.g., February 2011 VA Ischemic Heart Disease Examination Report, and August 2015 VA PTSD examination report) for the relevant period currently under consideration on appeal, the Board finds that a retrospective medical opinion that clearly addresses the functional effects of all of the Veteran's service-connected disabilities (to include the impact of related prescribed medications), both individually and collectively, and their impact on his employability, prior to April 12, 2017, is needed to resolve the claim for a TDIU.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical opinion as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.  Additionally, as the Veteran had significant psychiatric and physical disabilities, the Board finds that the necessary medical opinion should be provided by a psychiatrist (M.D.).  Moreover, the Board notes that in the July 2017 rating decision previously mentioned in the Introduction, the RO granted not only service connection for prostate cancer, but also service connection for peripheral neuropathy of the right upper extremity and service connection for peripheral neuropathy of the left upper extremity, all of which, effective April 12, 2017.  However, as the claim currently on appeal is limited to the time period prior to April 12, 2017, and the Veteran was not service-connected for these disabilities during the relevant time period on appeal, they must not be considered in the opinion.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim currently on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical and employment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical and employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain a retrospective opinion from a psychiatrist (M.D.) concerning the Veteran's TDIU claim.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated psychiatrist (M.D.), and the opinion should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the psychiatrist should fully describe the functional effects of each of the Veteran's service-connected disabilities, prior to April 12, 2017-then, ischemic cardiomyopathy, PTSD with depressive disorder, type II diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to have functionally rendered the Veteran unemployable, the psychiatrist must consider and discuss the combined effects of the Veteran's service-connected disabilities (to specifically include the impact of related prescribed medications) on his ability to perform the mental and physical acts required for gainful employment prior to April 12, 2017.

In particular, the psychiatrist should describe what types of employment activities would have been limited because of the service-connected disability(ies), what types of employment would not have been limited (if any), and whether any limitation on employment was likely to be permanent.

In responding to the above, the psychiatrist must consider and discuss all pertinent medical and other objective evidence-to include, the February 2011 VA medical opinion, and the June 2011 letter from Dr. T.E.H.-and all lay assertions.

Additionally, the psychiatrist may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.  The psychiatrist may not take into consideration the Veteran's currently service-connected prostate cancer, peripheral neuropathy of the right upper extremity, and/or peripheral neuropathy of the left upper extremity.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

